NAPTOwj J.,

delivered the opinion of the Court.

The appellant was indicted, under the 31st sec. of the 8th art. of the act concerning “ Crimes and Punishments,” for selling distilled liquors after nine o’clock on Sunday. To this indictment the defendant pleaded not guilty ; and a special plea, setting forth that he was duly licensed to keep an inn and tavern, by virtue of which license he did, on the day and year charged, sell distilled liquors, after nine o’clock in the forenoon of said day, “ as diet to travellers and other guests, tarrying and frequenting at the inn and tavern of him, the said defendant,” as he was authorized to do by an act entitled, &c.
The State demurred to the special plea, and the court sustained the demurrer. A trial was had upon the issue of “ not guilty,” and the defendant convicted and fined.
Exceptions were taken to the opinion of the court on the point of law raised by the demurrer, and the correctness of that opinion is the only matter tobe determined.
The privilege conferred by a license to retail spirituous and fermented liquors is subject to the restraints imposed by the general law in force when the license is granted. Such a license confers no right to violate the provisions of the criminal code: the judgment of the Criminal Court of St. Louis is, therefore, affirmed.